Case 8:18-cr-00477-WFJ-SPF Document 55 Filed 06/03/19 Page 1 of 3 PageID 145




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  UNITED STATES OF AMERICA

  -v-                                      Case No.: 8:18-CR-477-WFJ-SPF

  JAMIE JOSEPH MANZ
                                           /


          MOTION TO AMEND PRESENTENCE INVESTIGATION REPORT


           The Defendant, JAMIE MANZ, through the undersigned attorney,

  moves this Court for an order allowing him to file his Objections to the

  Presentence Investigation Report out of time, and would state:

        1. This cause is currently pending before this court for sentencing on

           June 6, 2019.

        2. Objections to the initial presentence investigation report were due on

           or before May 21, 2019.

        3. The objections to the presentence investigation report were served on

           May 30, 2019.

        4. The Defendant, Mr. Manz was not responsible for the late service of

           the document.
Case 8:18-cr-00477-WFJ-SPF Document 55 Filed 06/03/19 Page 2 of 3 PageID 146




     5. Counsel for Mr. Manz was responsible for the failure to timely serve

        the document and requests that the Court consider that document as if

        it was timely served.

     6. While counsel does not have an excuse to for the late filing, he would

        offer an explanation: On May 19, 2019, counsel’s 87 year-old mother

        fell and suffered a broken pelvis and a head injury. She was

        hospitalized in the St. Joseph’s Hospital intensive care unit for a week

        and has since been moved to Canterbury Tower for recovery and

        therapy. She will continue to reside at Canterbury Tower for an

        indefinite period of time.

     7. As a result of this incident, counsel fell behind in his duties to Mr.

        Manz and the Court. Counsel did not intend to disobey the orders or

        rules of this Court, or neglect his duty to Mr. Manz.

     8. Counsel conferred with Assistant United States Attorney Charlie

        Connally, and the government not oppose the relief requested herein.

     9. This request is made in good faith and without intent to unduly hinder

        or delay this Court’s review. The extension of time is needed to

        afford Mr. Manz the proper consideration he deserves in this case.

     10.The objections are attached hereto. The government’s position

        regarding the objections are as follows:
Case 8:18-cr-00477-WFJ-SPF Document 55 Filed 06/03/19 Page 3 of 3 PageID 147




            a. The government does not object to Mr. Manz’ stated objections

               to Paragraphs 11, 12 and 13.

            b. The government will report its position regarding Mr. Manz’

               objection to Paragraph 18 at or before the sentencing hearing.

            c. The government defers to probation regarding Mr. Manz’

               objections to Paragraphs 44, 48, 62 and 72 (72 is only a request

               to supplement report).

     WHEREFORE, Defendant Jamie Manz respectfully requests that this

  Court will consider the premises and grant him leave to file the objections to

  the Presentence Investigation Report out of time.

                        CERTIFICATE OF SERVICE


        I hereby certify that on June 3, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system. I

  further certify that I mailed the foregoing document and the notice of

  electronic filing by first-class mail to the following non-CM/ECF

  participant: n\a.

                                                s/ Mark W. Ciaravella
                                                Mark W. Ciaravella
                                                Florida Bar Number 46108
                                                Attorney for Defendant
                                                Post Office Box 1107
                                                Tampa, Florida 33601
                                                Phone 813 221 1640
                                                mwc@ciaravella.com
